Citation Nr: 0422510	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to April 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2004, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.


FINDING OF FACT

The veteran participated in search and rescue missions during 
service and is shown to have PTSD due to his participation in 
such missions.


CONCLUSION OF LAW

The veteran has PTSD due to his experiences while on active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  In 
light of the favorable determination to grant service 
connection there is no need to discuss VA's duties under the 
VCAA.  

Factual Background.  The record reflects that the veteran 
served on active duty from August 1970 to April 1977.  His 
service records, including his DD Form 214, show that his 
military specialty was that of a helicopter mechanic.  These 
records confirm that he was a crewmember onboard search and 
rescue helicopters in the Continental United States as well 
as at the U.S. Marine Air Base in Iwakuni, Japan.  These 
records also confirm that he received a special award for his 
outstanding performance during medievac and helicopter rescue 
operations.

VA psychiatric progress notes, from January 1999 to August 
2002, reflect that the veteran was suffering from PTSD.  
Flashbacks were triggered by helicopter noises and he had 
been struggling to avoid intrusive thoughts.  He had been 
involved in rescue missions and had evacuated many injured 
soldiers.  He still could see many severely injured bodies 
and could sleep only with large doses of medication.  His 
anxiety was severe.  His pain due to a severe back injury had 
been largely controlled with large doses of narcotic pain 
medication.  PTSD, depression, acrophobia, and claustrophobia 
were diagnosed.

At an April 2004 videoconference hearing, the veteran 
testified that he participated in search and rescue missions 
for crash survivors as a flight crewmember on helicopters for 
the Marine Corps.  He testified that he participated in three 
air crash rescues, on August 30, 1976, December 6 and 30, 
1976.  These all occurred at Iwakuni, Japan.  In the December 
6, 1976, crash the pilot was killed.  The veteran saw a 
flight helmet floating in the bay.  He picked it up and found 
that the pilot's head was in it.  It had been ripped from the 
pilot's body.  He continued to see the pilot's face in his 
mind.  They also found the pilot's right arm and shoulder, 
left foot still in his boot, and part of his lower torso.  
There were several other incidents about which he testified, 
including the medievac of people to Charleston, South 
Carolina, and the medievac of two friends who were part of 
the search and rescue team.  They were severely injured in a 
vehicular accident and died.  

The file contains extensive service personnel records 
confirming that he was a member of search and rescue 
helicopter crews.  Among these records are several US Marine 
Corps fitness reports, which among others note that, the 
veteran:

Throughout the reporting period has 
continued to be the main stay of the HH-
1K portion of the Beaufort Search and 
Rescue (SAR) effort. . . .  His ability 
as a crew member, whether it be as a left 
seat observer performing the nonflying 
responsibilities of a copilot, or as a 
hoist operator, is unsurpassed by the 
other crewmembers."  (March 31, 1975).

[The veteran] has embraced Beaufort's new 
Search and Rescue helicopter, the CH45A, 
with remarkable enthusiasm.  He has 
rapidly become a well qualified crewman 
of the CH-45A. (October 21, 1975).

[The veteran] is a crew chief with the 
Search and Rescue outfit helicopter, the 
CH45A, with remarkable enthusiasm.  He 
has rapidly become a well qualified 
crewman of the CH-45A. (November 28, 
1976).

[The veteran] is an amiable Marine who 
has a very strong personality and strong 
will.  During this reporting period [the 
veteran] discontinued his flying 
duties....... (April 15, 1977).

Service medical records beginning on December 13, 1976, note 
the veteran was on the average a light drinker.  He 
apparently had "quit drinking four days prior."  Two days 
ago he vomited blood.  His stomach content was removed for 
testing.  He continued to have stomach pains through December 
30. 1976.  In a January 3, 1977, consult it was noted that he 
had epigastric pain for three weeks with nausea and vomiting.  
He lost 10 lbs during this period.  Possible peptic ulcer 
disease was diagnosed.

Criteria.  Pertinent regulations provide that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003). 

Service connection for post-traumatic stress disorder 
requires a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

In November 1996, VA regulations were amended to adopt the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV). 38 C.F.R. § 4.130 (1997).  In Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997), the Court noted that a 
significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)." Cohen, at 141.  
Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

The sufficiency of the stressor is presumed if it is accepted 
by a medical professional in making the diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (2003).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Analysis.   In this case the veteran has received numerous 
diagnoses of PTSD.  These diagnoses have been based on 
stressors experienced during service.  Service department 
records confirm that the veteran did not serve in Vietnam or 
have combat service.  However, the records confirm that he 
was a crewmember onboard search and rescue helicopters in the 
Continental United States as well as at the U.S. Marine Air 
Base in Iwakuni, Japan.  These records also confirm that he 
received a special award for his outstanding performance 
during medievac and helicopter rescue operations.

The veteran testified that he participated in 3 helicopter 
rescue search missions on August 30, December 6, and 22, 1976 
while stationed at Iwakuni. Japan.  In the December 6, 1976, 
mission, he found the remains of a downed Harrier jet pilot, 
and personally pulled a flight helmet with the pilot's head 
still in it out of the water.  There is no confirmation of 
this crash in the claims file.  However the Board in an 
informal search of internet sources discovered a document 
entitled "Iwakuni Military Base Transfer," (not dated) 
which contains the following statement:

On 22 December 1976 an AV-8A Harrier 
plane stationed at Iwakuni crashed.

In addition, the Board also discovered a production listing 
of AV-8A Marine aircraft by serial number (SN).  This report 
revealed that aircraft with SN 158974 crashed at Iwakuni on 
August 30, 1976, and that another aircraft with SN 159230 
crashed "off Iwakuni" on December 6, 1976.  The December 
22, 1976, crash was not confirmed in this report.  The 
veteran has already been determined by the Board to have been 
assigned to the search and rescue team at Iwakuni during that 
time period.  As such his participation in these rescue 
missions is conceded.  

Since the veteran was a member of the search and rescue team 
at Iwakuni, Japan, when the aforementioned airplane crashes 
occurred, the Board must presume that he participated and was 
involved in any rescue attempts.  Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).  These records are consistent with 
the stressors reported by the veteran.  These stressors also 
served as the basis for the current diagnoses of PTSD.  
Therefore, the Board finds that there is credible supporting 
evidence for the in-service stressors that served as the 
basis for the current diagnosis of PTSD. Accordingly, service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



